         Case 1:19-cr-00791-RMB Document 16 Filed 01/27/21 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                         United States Attorney
                                         Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    January 27, 2021

VIA ECF

The Honorable Edgardo Ramos
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:    United States v. Dupont, 19 Cr. 791 (ER)

Dear Judge Ramos:

       In connection with the above-captioned case, counsel to the defendant filed a pretrial
motion on January 15, 2021, to suppress certain statements by the defendant. The Government’s
deadline to respond currently is January 29, 2021. In order to fully respond to the motion, the
Government respectfully requests a two-week adjournment of its response deadline, to
February 12, 2021. The trial date in this case currently is set for April 19, 2021.

       I have conferred with defense counsel, who consents to this request.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    United States Attorney

                                              By:
                                                    Alex Rossmiller
                                                    Assistant United States Attorney
                                                    Tel.: (212) 637-2415


Cc: Zawadi Baharanyi, counsel to defendant (via ECF)
